Citation Nr: 9905365	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a left shoulder 
injury.

In January 1998, the Board remanded the veteran's claim for 
further development, to include obtaining identified private 
and VA treatment records, and a VA orthopedic examination of 
the veteran's shoulder.  In October 1998, the Board again 
remanded the veteran's claim for clarification of the 
findings of the ordered VA examination.  


FINDING OF FACT

The veteran's current left shoulder condition was not 
incurred in or aggravated by his military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's pre-induction medical examination, dated in 
November 1968 indicated no abnormalities of the upper 
extremities.  On a report of medical history, completed on 
the same day, the veteran reported no history of painful or 
"trick" shoulder or elbow.  

The veteran's service medical records, dated in November 1970 
indicated that the veteran was seen after being hit by a 
truck.  The examiner noted abrasions and contusions of the 
left posterior rib cage and X-ray examination was negative.  
The veteran was told to rest for the remainder of the day.  
On separation medical examination, dated in January 1971, no 
abnormalities of the upper extremities were indicated.  

In March 1971, the veteran filed an initial claim for VA 
benefits for service connection for an ulcer and back pain 
due to being run over by a truck during service in Vietnam.  

A VA examination was conducted in June 1971 for complaints of 
an ulcer and back pain.  The examiner noted that the veteran 
was injured in 1970, when a truck knocked him down.  
According to the veteran's history, a suspected fractured 
left scapula was not proven.  

In September 1996, the veteran filed a claim for service 
connection for a left shoulder condition and indicated that 
it was crushed in 1970 during service in Vietnam.  In a 
statement in support of his claim, received in February 1997, 
the veteran stated that he was treated at the 93rd Evac. 
Hospital in Long Binh, Vietnam in October or November 1970.  
He further reported treatment at the VA Hospital in Los 
Angeles, California in March or April 1971 and an Agent 
Orange screening at the VA Hospital at American Lake in 1984.  
The veteran had sought treatment at the VA Hospital in Boise, 
Idaho, but was informed that he could not be treated on a 
consistent basis, including physical therapy.  

In his notice of disagreement, received in April 1997, the 
veteran stated that he was on duty in Vietnam when he was 
injured by a United States Army truck.  The veteran indicated 
that this injury resulted in an increasingly painful joint 
problem in his shoulder.  

In a statement received in August 1997, the veteran stated 
that he incurred a back injury and a cracked or broken 
shoulder blade in 1970 during service in Vietnam.  He 
reported treatment at the VA in Los Angeles, California in 
1971.  The veteran stated that the VA examiner explained that 
there were some signs of injury and disability.  In 1976 or 
1977, the veteran began to have pains in his left shoulder 
area including some limitation of range of motion and was 
examined at the University of California Los Angeles (UCLA) 
Medical Center.  He indicated that the doctor explained his 
condition as traumatic rheumatism caused by an injury.  The 
veteran further reported an examination at the VA in Boise, 
Idaho in 1986, when he was told that he could benefit from 
physical therapy.  He stated that the pains in his left 
shoulder area were increasing and his range of motion was 
frequently limited.  

At a hearing before the undersigned at the RO in August 1997, 
the veteran testified that Dr. M., a professor of internal 
medicine at the UCLA Medical Center, was a personal 
acquaintance and agreed to examine the veteran's shoulder on 
a personal basis in 1975 or 1976.  Dr. M told the veteran 
that he suspected traumatic arthritis, which was created by 
an injury.  Transcript, p. 3.  The veteran testified that he 
wrote letters to his wife describing his injury and he 
believed that she kept some of those letters.  Transcript, p. 
5.  He indicated that he was injured when a truck came from 
behind him, hit his left shoulder, and ran over him.  He was 
taken to the evacuation hospital and examined.  
Transcript, p. 5.  Following discharge, the veteran had a VA 
examination and the veteran indicated that he felt like he 
had a broken left shoulder.  No X-ray examination of the 
shoulder was taken.  Transcript, pp. 5-6.  

In January 1998, the Board remanded the veteran's claim for 
further development to include obtaining private and VA 
treatment records and a VA orthopedic examination of the 
veteran's shoulder.  The VA examiner was asked to express an 
opinion as to whether the veteran' current left shoulder 
pathology was related to active service, including the truck 
accident in November 1970.  The record indicates that the RO 
contacted the UCLA Medical Center, VA Medical Center (MC) in 
Los Angeles, and VAMC in American Lake and was informed that 
no records of treatment for the veteran were located.  The RO 
obtained treatment records from the VAMC in Boise.  A VA 
examination was conducted in June 1998.

In a statement received in February 1998, the veteran stated 
the Dr. M. examined him and made some recommendations about 
what treatment the veteran should seek, including physical 
therapy.  The veteran indicated that Dr. M. was deceased.  He 
indicated that during his Agent Orange screening he was told 
to get physical therapy at the VA in Boise, but had been 
allowed to see a doctor at that facility only twice.  He 
stated that both doctors informed him that he need physical 
therapy, but he did not have the proper status to get it.  In 
a statement received in March 1998, the veteran stated that, 
although he had written to his wife concerning his injury in 
Vietnam, he had been unable to locate those letters.  

The record contains VA outpatient treatment records dated 
from April 1984 to June 1993.  An Agent Orange evaluation was 
conducted in May 1984, but the examiner noted no complaints, 
diagnoses, or opinions of any left shoulder symptomatology.  
In March 1986, the veteran complained of left shoulder 
soreness of two weeks duration due to an old fracture.  The 
examiner indicated an impression of shoulder pain and 
recommended an X-ray examination.  A physical therapy 
treatment note in June 1993 indicated that the veteran had a 
7-to-8 month history of left forearm and left thigh numbness 
with no symptoms into the shoulder.  

A VA examination was conducted in June 1998 and the examiner 
indicated that the veteran's claims file was reviewed prior 
to the examination, as well as review of recent X-ray 
examinations.  The veteran provided a history of injury in 
1970 due to being struck and run over by a truck.  The 
veteran indicated that he was told to remain in his bunk for 
nine days following the accident and he believed that the 
shoulder was broken.  The examiner noted that the service 
records showed treatment for contusion of the posterior rib 
cage with release back to the veteran's military post.  No 
further treatment was noted.  The veteran reported anterior 
and posterior left shoulder pain.  

On examination, the upper extremities were symmetrical with 
localized tenderness over the left deltopectoral groove area 
and some lateral subacromial tenderness.  The examiner noted 
subacromial crepitance bilaterally, with slightly more on the 
left, and the veteran reported that circumduction on the left 
was uncomfortable.  The examiner noted no localized clavicle 
pain, no localized acromioclavicular joint pain, and no 
localized acromial pain.  The veteran reported that the 
symptoms would sometimes extend into his arm.  Testing showed 
full range of motion.  The examiner indicated that the 
veteran had normal strength of the shoulder abductor, 
adductors, flexors, and extensors.  

X-ray examination of the left scapular was entirely normal 
with no evidence of scapular fracture or residuals from a 
scapular fracture.  X-ray films did reveal some degenerative 
cystic changes in the left acromioclavicular joint with no 
localized symptoms in that area on physical examination.  The 
examiner indicated a diagnosis of mild left shoulder 
impingement unrelated to service injury in November 1970.  
The examiner further noted some early acromioclavicular joint 
arthritis that was currently asymptomatic and indicated that 
the veteran's mild acromion impingement syndrome was not 
related to the contusion of the posterior rib cage.  

In October 1998, the Board remanded the veteran's claim for 
clarification of the June 1998 VA examination.  The Board 
indicated that the examiner, who performed in June 1998 
examination, should specifically state whether arthritis in 
the left shoulder was related to active service, including 
the truck accident in November 1970.  The Board further 
stated that if the previous examiner was unavailable, another 
VA examination should be conducted.  

In November 1998, the previous VA examiner reviewed the 
veteran's medical records and claims file.  The examiner 
indicated that there was no evidence in the medical record 
that the veteran currently had arthritis of the left 
shoulder.  He indicated that there was no evidence to 
indicate an injury that would result in acromial clavicular 
arthritis and the only evidence of record was that the 
veteran had an abrasion/contusion of the left posterior rib 
cage, for which rest was ordered for one day.  

The record also contains a note, dated in December 1998, 
signed by A.P., M.D.  She indicated a review of the VA 
examiner's report.  Dr. A.P. stated that there was no 
evidence of an injury that would result in acromioclavicular 
arthritis, and, therefore, it was appropriate to state that 
any acromioclavicular arthritis demonstrable is not post-
traumatic, but rather degenerative.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the record contains competent evidence 
of a current disability.  The VA examiner in June 1998 
indicated a diagnosis of mild left shoulder impingement and 
early acromioclavicular joint arthritis, which was currently 
asymptomatic.  

However, there is no competent evidence of inservice 
occurrence of an injury to the veteran's left shoulder.  The 
veteran's service medical records do contain a report of 
injury following a truck accident in November 1970, but the 
examiner noted only abrasions and contusions of the left 
posterior rib cage, with negative X-ray examination.  The 
veteran's separation medical examination indicated no 
abnormalities of the upper extremities.  There is no medical 
support in the record for the veteran's statements that he 
suffered a fractured collarbone.  X-ray examinations reviewed 
at the VA examination in June 1998 indicated no evidence of 
scapular fracture or residual of scapular fracture.  

Assuming arguendo, that the veteran's left shoulder was 
injured in the November 1970 truck accident, but not noted on 
examination, the competent medical evidence of record does 
not show a nexus between the veteran's current shoulder 
disability and any incident of service, including the 
November 1970 accident.  The VA examiner in June 1998 
indicated that the veteran's mild acromion impingement 
syndrome was not related to the contusion of the posterior 
rib cage or his service injury in November 1970.  In a 
follow-up review of the records in November 1998, the 
examiner indicated that there was no medical evidence of 
current arthritis in the left shoulder.  A review of the 
examiner's reports by Dr. A.P. indicated that there was no 
evidence of record of an injury that would result in 
acromioclavicular arthritis, and it was appropriate to state 
that any current acromioclavicular arthritis was not post-
traumatic, but degenerative.  The veteran reported that Dr. 
M. told him that he suspected traumatic arthritis, caused by 
an injury.  The Court has recognized that the statement of a 
veteran as to what a doctor told him is insufficient to 
establish a medical diagnosis.  Warren v. Brown, 
6 Vet. App. 4, 6 (1993).   It is true that the November 1998 
review, in its conclusion that arthritis was not present, 
appears to be in conflict with that examiner's earlier 
finding of June 1998.  The dispositive consideration, 
however, is not whether the veteran has shoulder arthritis 
now; the decisive factor is that that disorder has not been 
related by competent medical evidence to service or any 
incident thereof.  Without competent medical evidence of 
inservice occurrence or aggravation and of a nexus between 
current symptomatology and any incident of service, the 
veteran's claim cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).   
For essentially the same reasons, primarily the lack of a 
medical controversy, further review of the record by an 
independent medical expert is not warranted.  38 U.S.C.A. 
§ 7109.


ORDER

Entitlement to service connection for a left shoulder discord 
is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

